To the honourable Robert Johnson Esq. Governor and To the rest of the True and Absolute Lords and Proprietors Deputies now Sitting in Chancery.
Humbly Complaining Sheweth unto your honours your Orator Benjamin Godin and Benjamin dela Conseillere both of Charles Town in the province of South Carolina Merchants and Martha Guerard Peter St. Julien and Benjamin Godin Executors of the last Will and Testament of John Guerard late of Charles-Town aforesaid Merchant deceased late Copartner with the said Benjamin Godin and Benjamin dela Conseillere That John Wright late of Charles Town aforesaid Gentleman deceased being indebted unto your Orators the said Benjamin Godin and Benjamin dela Conseillere and To the said John Guerard in his life Time And also to the said Benjamin Godin and Benjamin dela Conseillere Since his decease in diverse Sumes of Mony for Sundry Goods Wares and Merchandizes to him Sold by your Orators the Said Benjamin Godin and Benjamin dela Conseillere as factors and Agents To and for diverse Merchants resideing in Great Britain he the Said John Wright for the better Securing the payment thereof became bound unto your Orators the said Benjamin Godin and Benjamin dela Conseillere and to the said John Guerard in his life time And also the said Benjamin Godin and Benjamin dela Conseillere Since his decease in the Several Bonds or Obligations hereinafter mentioned that is to Say in and by one Bond or Obligation under the hand and Seal of the said John Wright bearing date the Nineteenth Day of June Anno Domini One Thousand Seven Hundred and fourteen in the penalty of Thirteen hundred Seventy five pounds with Condition thereunder written for the payment of the Sume of Six hundred and Eighty Seven Pounds Eleaven Shillings and Ten pence unto the said John Guerard Benjamin Godin and Benjamin dela Conseillere their certain Attorny Executors Administrators or Assignes at or upon the Nineteenth Day of December next ensueing the Date of the said recited Obligation with lawfull Interest for the Same after the rate of Ten pounds per Cent per Annum And also in and by one other Bond or Obligation under the hand and Seal of the said John Wright bearing date the Third Day of September Anno Domini One Thousand Seven Hundred and fourteen in the penal Sume of Two Thousand Two hundred pounds with Condition thereunder written for the payment of the Sume of One Thousand and Sixty Eight pounds Fourteen Shillings and Three pence Three Farthings in good and Merchantable Indian Drest Deer Skins weighing from one pound and Upwards at Two Shillings and Six pence per pound unto the said Ben*246jamin Godin and Benjamin dela Conseillere their Executors Administrators- or Assignes At or upon the Third Day of September which Should be in the Year of our Lord One Thousand Seven hundred and Fifteen And also in and by one other Bond or Obligation under the hand and Seal of the said John Wright bearing date the fifteenth Day of September Anno Domini One Thousand Seven Hundred and Fourteen in the Penal Sume of Four hundred and Forty Six pounds with Condition there under written for the payment of the Sume of Two hundred and Twenty Three pounds Eight Shillings and five-pence Farthing current Mony of Carolina in good and Merchantable Indian Drist Deer Skins weighing One Pound and Upwards at Two Shillings and Six pence per pound unto the said Benjamin Godin and Benjamin dela Con-seillere their Executors Administrators or Assignes at or before the Fifteenth Day of September next ensueing the Date of the said recited Obligation As in and by the said Several Bonds or Obligations and Conditions thereunder written relation being thereunto Severally had may more fully and at large Appear And your Orators the said Benjamin Godin and Benjamin dela Conseillere further Shew unto your honours That the said John Wright deceased in his. life time and at the time of his Decease was indebted unto your Orators on Account for Sundry Goods Wares and Merchandizes To him by your Orators, before that time Sold and Delivered in the Sume of Two hundred and Twenty Six Pounds Two Shillings and three pence as in and by the said Account ready to be produced to this honourable Court will like wise more fully Appear Yet Nevertheless the said John Wright in his life time or the said Eleana Wright his Administratrix and Since the said Several Sumes of Mony due and Owing to your Orators by the said Bonds and Accounts or any part thereof hath not paid or Satisfyed unto your Orators to Your Orators manifest great wrong and Injury and of those Gentlemen for whom your Orators are concerned as Agents and Factors as aforesaid And your Orators further Shew unto your honours that the said John Wright about the Month of [blank] in the Year of our Lord one Thousand Seven hundred and fifteen goeing up to the Indian Country was unfortunately killed by the Indians when the Indians first Made an Insurrection on the Inhabitants of this province And Dyed Intestate And the said Eleana Wright hath Since taken out Letters of Administration to her Husband And by Virtue thereof hath possessed her Selfe of all and Singular the Goods and Chattells Rights and Credits of the said John Wright deceased consisting of ready Mony Debts Negro and Indian Slaves Great parcells'of merchandize Indian Trading Goods Deer Skins household goods and other Effects of her said husbands of a Considerable Value over and besides what were destroyed by the Indians whereby she is become chargeable to your Orators for the Debts of her said Intestate And ought to pay and Satisfye the Same But now So it is may it please your honours That your Orators about the Fifth Day of August in the Year of our Lord One Thousand Seven hundred and Fifteen having brought Several Actions against the said Eleana Wright The *247said Eleana Wright in November Court following hath pleaded a plene Ad-ministravet to all your Orators Actions thereby pretending She has no Assetts of her said Intestates to Answer your Orators demands or that if She hath She hath fully Administred the same thereby intending to Defeat your Orators of their said just Debts in as much as the said Eleana Wright well knows how difficult it is for them to prove what Effects are come to her hands of her said Intestates and that Your Orators cannot compelí the said Eleana Wright to discover the same at the Common Law All which Actings and doeings of the said Eleana Wright are contrary to all Justice Equity and good Conscience In Tender Consideration whereof and for as much as your Orators witnesses which could prove the truth of all and Singular the premisses are Dead or in remote parts unknown to your Orators nor have your Orators any Releif but in this honourable Court before your honours where matters of this Nature are properly releivable and To be discovered To the End therefore that the said Eleana Wright may true and Perfect Answer make to All and Singular the premisses and in particular may Sett forth and discover in a Schedule to be Annexed to her Answer what and how much of the said Estate of the Intestate John Wright was left by the said John Wright at the time of his Decease and how much thereof is Since come to her hands or Possession or to the hands of any other person or persons to the privity or knowledge of the Said Eleana Wright or how the Same hath been disposed off And your Orators releived in all and Singular the premisses According to Equity and good Conscience May it please your honours to Grant unto your Orators the writt of Subpena to be directed to the said Eleana Wright thereby requiring and Comanding her at a certain Day and under a certain paine therein to be Emitted Personally to be and Appear before your honours in this honourable Court then and there true plain distinct and Perfect Answer to make to All and Singular the premisses as if the Same were herein over again Particularly repeated and Interrogated And further to Stand to and Abide Such Order and Decree as to your honours Shall Seem fitt.
Allein pro Quer.
And your Orators will ever pray etc.